DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of April 6, 2021, Applicant, on July 6, 2021, amended claims 1, 11, 21, & 27, added claims 3, and canceled claims 28 & 29. Claims 2, 4, 13, & 14 were previously canceled. Claims 1, 2, 5-12, 15-27, 30, & 31 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, and they are persuasive. Therefore, the 35 USC 101 rejections have been withdrawn.

Specifically, Examiner finds Applicant’s arguments on page 22 of Applicant’s response dated July 6, 2021, wherein Applicant argued the amended claims recite additional elements that integrate any abstract idea into a practical Application.
As discussed by Applicant, the amended claims recite packaging "values collected from the at least one sensor associated with each of the plurality of crowdsourced workers" by aligning time sequences of values generate by two different sensors. This feature of the amended claims is a practical application at least because it solves a problem that arises only when two or more sensors are generating different data streams at different times, and the amended claims provides a technical solution to this problem by processing the sequences of values generated by the sensors to detect alignment signals and then aligning the data generated by two different sensors. Moreover, while these features are not necessarily non-obvious nor novel since the requirements of 35 USC 101 are distinct from that of 35 USC 102 and 103, these amended elements of the claims are directed to an improvement to in the technology of sensor data collection in crowdsourced projects.





Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendment for the reasons set forth below.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-12, 16, 20-22, 26, 27, 30, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick, et al. (US 20150088624 A1), hereinafter Frederick in view of Altamirano (US 20170308805 A1), hereinafter Altamirano.
Regarding claim 1, Frederick discloses a method in a computing system comprising ([0164]-[0169]): 
providing a user interface for defining, in a crowdsourcing platform, a crowdsourced project for collecting multimodal data from a set of crowdsourced workers, the providing comprising:
causing to be displayed at the user interface one or more first controls for specifying worker requirements or project environment parameters; 
defining worker requirements or project environment parameters for the crowdsourced project in response to first user input operating the first controls ([0103], fig. 21, user interface screen 2100 that corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor, and includes information 2105 that includes a user-selectable dropdown list of types of games (i.e. first control) that may be configured by the vendor, [0143], the defined task types within the system may have various forms in various embodiments, as discussed elsewhere herein--as one example, defined task types may be one or more of the following non-exclusive list of task types: taking and submitting a photo (e.g., at an indicated time; at an indicated location; of an indicated subject, such as a person or location or activity; of an indicated type of subject, such as a type of person, type of location or type of activity, or to satisfy indicated criteria such as unusual, funny, or happy; etc.); taking and submitting a video (e.g., in a manner similar to that for taking a photo)); 
causing to be displayed at the user interface one or more second controls for specifying project parameters relating to collection of the following types of data: video data, audio data, physiological data, or location-related data ([0103], fig. 21, user interface screen 2100 that corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor, and while not illustrated, creating the game may include specifying various criteria about when the game will be available to users and under what conditions the game will be available e.g., to particular users, in particular geographic areas (i.e. location) at particular times, etc. (i.e. displaying second control), [0055], [0060], wherein the criteria (i.e. second controls) defined by the vendor client system include one or more of the following: current user location (e.g., longitude, latitude); user gender; user age; user interests; user hobbies; prior user check-in's, user purchase history, time of day, etc. (i.e. location) (i.e. second controls), [0147], specified validation criteria include - successfully submitting a photo or video of at least a specified size or a specified length of time, that includes a specified type of subject, such as a human face based on automated face recognition or other automated processing (i.e. photo & video)) (i.e. second controls)); and 
defining project parameters relating to collection of values of two or more of the displayed types of data for the crowdsourced project in response to second user input operating the second controls ([0103], fig. 21, user interface screen 2100 that corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor, and information control 2110 via which the vendor may configure a selected type of game, and interface screen 2200 that continues the game creation activity of the vendor, and in particular enables the vendor to specify particular questions to be included as part of the quiz-type game being created, and specify various criteria about when the game will be available to users and under what conditions the game will be available e.g., to particular users, in particular geographic areas (i.e. location) at particular times, etc. (i.e. the vendor defines the criteria of the task game), [0055], [0060], wherein the criteria  defined by the vendor client system include one or more of the following: current user location (e.g., longitude, latitude); user gender; user age; user interests; user hobbies; prior user check-in's, user purchase history, time of day, etc. (i.e. two or more of these criteria specified by the vendor), [0147], specified validation criteria include - successfully submitting a photo or video ; and
causing, by the crowdsourcing platform, at least one sensor associated with a each of a plurality of crowdsourced workers to collect the values of the selected project parameters from each of the plurality of crowdsourced workers while the crowdsourced workers complete the crowdsourced project ([0063], fig. 4B, the process determines  if user of the mobile device fits the criteria of completing a task (i.e. collecting two or more of these criteria specified by the vendor), [0055], [0060], wherein the criteria  defined by the vendor client system include one or more of the following: current user location (e.g., longitude, latitude); user gender; user age; user interests; user hobbies; prior user check-in's, user purchase history, time of day, etc. (i.e. collecting two or more of these criteria specified by the vendor), [0147], specified validation criteria include - successfully submitting a photo or video of at least a specified size or a specified length of time, that includes a specified type of subject, such as a human face based on automated face recognition or other automated processing (i.e. photo & video – two or more of these criteria specified by the vendor), [[0025], the client devices may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services (i.e. from at least one sensor), [0143], the task types may be: taking and submitting a photo, at an indicated location, taking and submitting a video (i.e. from at least one sensor)); and 
packaging, by the crowdsourcing platform, the values collected from the at least one sensor associated with the crowdsourced worker each of the plurality of crowdsourced workers by automatically aligning … values generated by the at least one sensor associated with each crowdsourced worker ([0153], it is determined in block 4816 to use completed task results information, in block 4817, the task results are made available to the vendor who provided a corresponding offer for the task and in some embodiments additional information about how the performance of the task occurred, e.g., a location of the task performance, actual resulting data such as a photo, video, location thereof (i.e. aligning the video, photo, and location sensor data), [0025], the client devices may be GPS-enabled devices containing GPS receivers, and/or may .
While Frederick discloses all of the above, including packaging, by the crowdsourcing platform, the values collected from the at least one sensor associated with the crowdsourced worker each of the plurality of crowdsourced workers by automatically aligning … values generated by the at least one sensor associated with each crowdsourced worker (as above), Fredrick does not expressly disclose the aligning the time sequences as in the following limitations, which however, are taught by Altamirano.
Altamirano teaches packaging, by the crowdsourcing platform, the values collected from the at least one sensor associated with each of the plurality of crowdsourced workers by automatically aligning time sequences of values generated by the at least one sensor associated with each crowdsourced worker ([0004]-[0006], sensors data and operator data indicative of human actions performed at a wellsite are synchronized to capture job experience are synchronized, [0039], sensor data includes signals of physical properties or parameters detected at the sites 102, 202 by various input devices 302 including one or more sensors, [0041], operator data includes signals of human actions performed by the operators 164, 232 detected by input devices 304 including one or more sensors, wherein human actions include, e.g., operating wellsite components, maintenance, voice utterances, physical actions, etc.), the alignment comprising: 
processing a first time sequence of values generated, at a first time, by a first sensor associated with a first crowdsourced worker to detect a first alignment signal in the first time sequence of values; 
processing a second time sequence of values generated, at a second time different than the first time, by a second sensor associated with a second crowdsourced worker to detect a second alignment signal in the second time sequence of values ([0060], the processing device 360 synchronize sensor and operator data based on a time stamp (i.e. detecting the first and second alignment signal at first and second times) embedded within each sensor and operator data stream by a local processing device associated with the input devices 302, 304 generating the sensor and ; and 
temporally aligning the first alignment signal with the second alignment signal to align the first time sequence of values with the second time sequence of values ([0060], the processing device 360 may synchronize the sensor and operator data streams, for example, by compiling or integrating multiple sensor and operator data streams received from individual input devices 302, 304 into one or more electronic files containing several or each of the sensor and operator data streams in a synchronized manner or form, [0061], the processing device 360 may synchronize the received sensor and operator data based on the embedded time stamps and compile the sensor and operator data into a single data file).
Frederick and Altamirano are analogous fields of invention because both address the problem of providing systems and method to collect data regarding using sensors while human workers perform tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to align time sequences of values generated by the at least one sensor as taught by Altamirano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of aligning time sequences of values generated by the at least one sensor, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Altamirano in order to produce the added benefit of optimizing operations by recording and maintaining job knowledge gained through actual job execution and performance. [0002].
Regarding claim 2, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, Fredrick discloses further comprising: causing to be displayed at the user interface a submit control for submitting the specified values of the selected worker requirements, the selected project environment parameters, and the selected project parameters, wherein in response to receiving user input activating the submit control, the method further comprises: creating a crowdsourced project definition for collecting multimodal data from a set of workers using the specified values of the worker requirements, the project environment parameters, and the project parameters ([0103]-[0104], figs. 21-26, an example user interface screen 2100, 2200, 2300, 2500, & 26000 vendor can select task types and information to enable the vendor to configure the game being created, and via 2400, 2600, the vendor may finalize the creation of the game (i.e. submit); Examiner notes figs. 24 & 26 include a “Save” button and says, when you are finished, press save to publish); and storing the created crowdsourced project definition in a data storage repository ([0122], the routine continues to block 4815 to obtain corresponding information about one or more vendors, one or more offers, one or more end-user tasks, and/or one or more transactions that occur via the LTG Server system or otherwise involve the system, and store the information for later use, [0103]-[0104], via 2400, 2600, the vendor may finalize the creation of the game (i.e. save); Examiner notes figs. 24 & 26 include a “Save” button and says, when you are finished, press save to publish).
Regarding claim 6, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, Fredrick discloses further comprising: causing to be displayed at the user interface a save control for saving specified requirements or parameters, wherein in response to receiving user input activating the save control, each of the specified values of the worker requirements, the project environment parameters, and the project parameters are saved in a data storage repository. ([0122], the routine continues to block 4815 to obtain corresponding information about one or more vendors, one or more offers, one or more end-user tasks, and/or one or more transactions that occur via the LTG Server system or otherwise involve the system, and store the information for later use (i.e. saved in a repository), [0103]-[0104], via .
Regarding claim 10, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, Fredrick discloses wherein data relating to the project parameters is collected using one or more user devices comprising one or more of the following: microphone, image sensor, location sensor, orientation sensor, accelerometer, gyroscope, pedometer, magnetometer, compass, proximity sensor, photometer, barometer, thermometer, air humidity sensor, ionizing radiation sensor, heart rate sensor, respiration rate sensor, electrodermal activity sensor, blood oxygen saturation sensor, blood spectrometry sensor, physical activity type sensor, temperature sensor, elevation sensor, location sensor, orientation sensor, acceleration in one-to-three dimensions sensor, ambient light level sensor, or any combination thereof ([0153], the task results are made available to the vendor who provided a corresponding offer for the task and in some embodiments additional information about how the performance of the task occurred (e.g., a location of the task performance, a time of the task performance, and actual resulting data such as a photo, video (i.e. location and image sensor), [0025], the client devices may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services (i.e. location sensor), [0143], the task types may be: taking and submitting a photo (e.g., at an indicated time; at an indicated location; of an indicated subject, such as a person or location or activity, or to satisfy indicated criteria such as unusual, funny, or happy; etc.); taking and submitting a video (e.g., in a manner similar to that for taking a photo) (i.e. image sensor)).
Regarding claims 11, 12, 16, 20, these claims are substantially similar to claims 1, 2, 6, 10, respectively, and are, therefore, rejected on the same basis as claims 1, 2, 6, 10. While claims 11, 12, 16, 20 are directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Regarding claims 21, 22, 26, these claims are substantially similar to claims 1, 2, 10 respectively, and are, therefore, rejected on the same basis as claims 1, 2, 10, & 27. While claims 21, 22, 26 are directed toward a method, Frederick discloses a method as claimed. [0164]-[0169].
Further, as per claim 21, Frederick additionally discloses the following limitations.
Frederick discloses causing to be displayed at the user interface a submit control for submitting the specified values of the selected worker requirements, the selected project environment parameters, and the selected project parameters;
 in response to receiving user input activating the submit control, creating a crowdsourced project definition for collecting multimodal data from a set of workers using the specified values of the worker requirements, the project environment parameters, and the project parameters ([0103]-[0104], figs. 21-26, an example user interface screen 2100, 2200, 2300, 2500, & 26000 vendor can select task types and information to enable the vendor to configure the game being created, and via 2400, 2600, the vendor may finalize the creation of the game (i.e. submit); Examiner notes figs. 24 & 26 include a “Save” button and says, when you are finished, press save to publish); and
conducting a crowdsourced project in accordance with the created crowdsourced project definition, wherein conducting the crowdsourced project in accordance with the created crowdsourced project definition comprises: causing at least one sensor on a wearable device worn by each of a plurality of crowdsourced workers to collect values of one or more of the selected project parameters ([0153], it is determined in block 4816 to use completed task results information, in block 4817, the task results are made available to the vendor who provided a corresponding offer for the task and in some embodiments additional information about how the performance of the task occurred (e.g., a location of the task performance, a time of the task performance, a gender of the user who performed the task, actual resulting data such as a photo, video, location thereof, [0025], the client devices may be, one of a smart phone or other cellular phone, a PDA, an iPhone, an iPod Touch, an Android OS device, a Blackberry device (i.e. wearable devices), wherein the device may be GPS-enabled devices containing GPS receivers, and/or may include other location-aware technology such as Wi-Fi location services, [0143], the task types may be: taking and submitting a photo (e.g., at an indicated time; at an indicated location; of an indicated subject, such as a person or location or activity; of an indicated type of subject, such as a type of person, type of location or type of activity, or to satisfy indicated criteria such as unusual, funny, or happy; etc.); taking and submitting a video (e.g., in a manner similar to that for taking a photo)).
Regarding claim 27, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, while, in view of the broadest reasonable interpretation, Fredrick generally discloses further comprising: causing output of a synchronization signal that when detected by the first sensor associated with the first crowdsourced worker causes the first sensor to generate the first alignment signal ([0063], [0066], if the user of the mobile device fits the criteria of the task or meets all the criteria, a notification may be pushed to the mobile device (i.e. synchronization signal), [0055], [0060], wherein the criteria  may one or more of the following: current user location (e.g., longitude, latitude) (i.e. location sensor); user gender; user age; user interests; user hobbies; prior user check-in's, user purchase history, time of day, etc. (i.e. all criteria need to be met for the mobile device to receive the notification, so when the mobile device meets the criteria, two or more of these criteria are synchronized with all criteria aligned), [0147], specified validation criteria include - successfully submitting a photo or video of at least a specified size or a specified length of time, that includes a specified type of subject, such as a human face based on automated face recognition or other automated processing (i.e. all criteria need to be met for the mobile device to receive the notification, so when the mobile device meets the criteria, two or more of these criteria are synchronized with all criteria aligned), [0153], if it is determined in block 4816 to use completed task results information in one or more manners, the task results are provided to the vendor (i.e. synchronization signal) who provided a corresponding offer for the task and in some embodiments additional information about how the performance of the task occurred, e.g., a location of the task performance, actual resulting data such as a photo, video, location thereof (i.e. synchronization signal aligning the video, photo, and location)), these features are also teaches by Altamirano.
Altamirano teaches causing output of a synchronization signal that when detected by the first sensor associated with the first crowdsourced worker causes the first sensor to generate the first alignment signal ([0061]-[0062], a time server generates a time signal and communicate such time signal to the local processing devices supplying each of the processing device 360 and the local processing devices with a uniform or synchronized time, and thus, permit the local processing devices to embed each sensor and operator data stream with a uniform or synchronized time stamp, and local processing devices associated with sensor data and operator data streams from corresponding input devices 302, such as pressure, temperature, rotational speed sensors, and each camera 170, 238 sensor may embed the generated sensor data stream (i.e., video signal) with a time stamp as the sensor data and operator data stream is transmitted to the processing device 360).
Frederick and Altamirano are analogous fields of invention because both address the problem of providing systems and method to collect data regarding using sensors while human workers perform tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to output a synchronization signal as taught by Altamirano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of outputting of a synchronization signal, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Altamirano in order to produce the added benefit of optimizing operations by recording and maintaining job knowledge gained through actual job execution and performance. [0002].
Regarding claim 30, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, while Fredrick strongly suggests wherein the first sensor associated with the first crowdsourced worker is a first type of sensor; and the second sensor associated with the second crowdsourced worker is a second type of sensor that is different from the first type of sensor ([0153], the task results include information about how the performance of the task occurred (e.g., a location of the task performance and actual resulting data such as a photo, video (i.e. location and image sensor), [0025], the client devices may be GPS-enabled (i.e. location sensor), [0143], the task types may be: taking and submitting a photo (e.g., at an indicated location); taking and submitting a video (e.g., in a manner similar to that for taking a photo) (i.e. image sensor)), the following limitations are expressly taught by further teachings in Altamirano. 
Altamirano teaches wherein the first sensor associated with the first crowdsourced worker is a first type of sensor; and the second sensor associated with the second crowdsourced worker is a second type of sensor that is different from the first type of sensor ([0041], [0043]-[0044], operator data may be detected by input devices 304, wherein each input device 304 may include one or more sensors operable to generate signals indicative of the human actions, wherein input devices may include microphones receiving audio signals, including voice, cameras capturing operators performing physical actions, wherein the cameras may generate photograph, video, sound recording, or other audio, visual, or audiovisual, wherein the input devices 304 are carried by operators as they move about, [0061], input devices include pressure sensors, temperature sensors, and rotational speed sensors, and cameras).
Frederick and Altamirano are analogous fields of invention because both address the problem of providing systems and method to collect data regarding using sensors while human workers perform tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to include a first and second sensor associated with the first and second crowdsourced worker with a first type of sensor and a second type of sensor different from the first type of sensor, respectively, as taught by Altamirano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of including a first and second sensor associated with the first and second crowdsourced worker with a first type of sensor and a second type of sensor different from the first type of sensor, respectively, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Altamirano in order to produce the added benefit of optimizing operations by recording and maintaining job knowledge gained through actual job execution and performance. [0002].
Regarding claim 31, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, while Fredrick discloses wherein the first sensor associated with the first crowdsourced worker is a first type of sensor ([0153], the task results include information about how the performance of the task occurred (e.g., a location of the task performance and actual resulting data such as a photo, video (i.e. location and image sensor), [0025], the client devices may be GPS-enabled (i.e. location sensor), [0143], the task types may be: taking and submitting a photo (e.g., at an indicated location); taking and submitting a video (e.g., in a manner similar to that for taking a photo) (i.e. image sensor)), Fredrick does not expressly disclose the following remaining limitations, which however, are taught by further teachings in Altamirano.
Altamirano teaches wherein the first sensor associated with the first crowdsourced worker is a first type of sensor ([0041], [0043]-[0044], operator data may be detected by input devices 304, wherein each input device 304 may include one or more sensors operable to generate signals indicative of the human actions, wherein input devices may include microphones receiving audio signals, including voice, cameras capturing operators performing physical actions, wherein the cameras may generate photograph, video, sound recording, or other audio, visual, or audiovisual, [0061], input devices include pressure sensors, temperature sensors, and rotational speed sensors, and cameras), and wherein the method further comprises: 
processing a third time sequence of values generated, at a third time, by a third sensor associated with the first crowdsourced worker to detect a third alignment signal in the third time sequence of values ([0041], fig. 3, operator data detected by input devices 304 carried by operators each include one or more sensor, wherein, Examiner notes, fig. 3 is depicted with more than three input devices 304, [0058]-[0059], the processing device 360 may synchronize the sensor and operator data, such that the sensor and operator data streams may be output in a synchronized manner with, e.g., three sensor data streams 331, 332, 333 or five sensor data streams, [0060], the processing device 360 synchronize sensor and operator data based on a time stamp (i.e. detecting the first, second, and third alignment signal at first, second, and third times) embedded within each sensor and operator data stream by a local processing device associated with the input devices 302, 304 generating the sensor and operator data stream, [0061]-[0062], local processing devices may receive sensor data, e.g., pressure, temperature, and rotational speed, camera and embed each data stream with a time stamp (i.e. the first, second, and third alignment signal at first, second, and third times) as each sensor data stream is being transmitted to the processing device 360 using a synchronized time signal, and accordingly, the processing device 360 may synchronize the received sensor and operator data based on the embedded time stamps); and 
temporally aligning the first alignment signal with the third alignment signal to align the first time sequence of values with the third time sequence of values ([0060], the processing device 360 may synchronize the sensor and operator data streams, for example, by compiling or integrating multiple sensor and operator data streams received from individual input devices 302, 304 into one or more electronic files containing several or each of the sensor and operator data streams in a synchronized manner or form, [0061], the processing device 360 may synchronize the received sensor and operator data based on the embedded time stamps and compile the sensor and operator data into a single data file).
Frederick and Altamirano are analogous fields of invention because both address the problem of providing systems and method to collect data regarding using sensors while human workers perform tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to process and align a third time sequence, as taught by Altamirano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of processing and aligning a third time sequence, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Altamirano in order to produce the added benefit of optimizing operations by recording and maintaining job knowledge gained through actual job execution and performance. [0002].
Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Altamirano in further view of Von Graf (US 20120143952 A1), hereinafter Von Graf.
Regarding claim 5, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, while Frederick discloses further comprising: causing to be displayed at the user interface a [add] control for discarding the specified values of the requirements and parameters, wherein in response to receiving user input activating the [add] control, each of the specified values of the worker requirements, the project environment parameters, and the project parameters are [added] from the user interface ([0103], figs. 20-21, the illustrated example user interface screen 2000 includes a list of games specified for use by the vendor, and includes user-selectable controls to enable the vendor to add or modify game-related information, and user interface screen 2100 corresponds to vendor selection of a control to create a new game within the LTG server system that corresponds to the vendor), and further, Frederick discusses discarding the specified values of the worker requirements, the project environment parameters, and the project parameters, Frederick does not expressly require that the disclosed user interface displaying controls necessarily displays controls for performing the discussed discarding, which however, is taught by further teachings in Von Graf. 
Von Graf teaches further comprising: causing to be displayed at the user interface a discard control for discarding the specified values of the requirements and parameters, wherein in response to receiving user input activating the discard control, each of the specified values of the worker requirements, the project environment parameters, and the project parameters are deleted from the user interface ([0064], activity mechanism 227 allows a user to create, modify, implement, and monitor events, and user interface 224 provides a graphical interface to activity mechanism 227, allowing the event creator to add, modify and delete tasks to one or more event with a simple way to add, delete, and modify the data stored in databases 223).
Frederick and Von Graf are analogous fields of invention because both address the problem of providing systems and method to allow task creators to create new crowd sourcing tasks to be performed by workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to display at the user interface a discard control for discarding the specified values of the requirements and parameters as taught by Von Graf since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination 
Regarding claim 15, this claim is substantially similar to claim 5, and is, therefore, rejected on the same basis as claim 5. While claim15 is directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Claims 7, 8, 17, 18, 23, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Altamirano in further view of Gill (US 9712576 B1), hereinafter Gill.
Regarding claim 7, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, while Frederick discloses an amount of money or credit the current customer will be charged when the customer creates and launches a selected crowdsourced project ([0043], [0159]), Frederick does not expressly require the remaining elements of the following limitation, which however, is taught by further teachings in Gill. 
Gill teaches further comprising: causing to be displayed at the user interface a customer balance indication indicating an amount of money or credit a current customer has on deposit in an internal account associated with the crowdsourcing platform, causing to be displayed at the user interface a project price indication indicating an amount of money or credit the current customer will be charged when the customer creates and launches a selected crowdsourced project (cl. 11, ln. 36-47, if at the Welcome Screen the user chooses Task Requester, he'll see credits remaining in his account and be able to click to see costs of various tasks he might request, and a text box will allow him to propose a task not on the list and propose a fee (payable in credit units) for that task); and when the project price indication amount is greater than the customer balance indication amount, causing to be displayed at the user interface an exception indication indicating a difference between the project price indication amount and the customer balance indication amount (cl. 8, ln. 58-cl. 9, ln. 10, everyone in the system has credits, either as a result of performing work that earns .
Frederick and Gill are analogous fields of invention because both address the problem of providing systems and method to allow task creators to create new crowd sourcing tasks to be performed by workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to display a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the projected price as taught by Gill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of displaying a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the projected price. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Gill in order to produce the added benefit of enabling the task requester to format his request so that it can easily be processed by intelligent integrating systems and harnessing the collaborative intelligence of diverse participants while also crediting individual contributions.cl. 2, ln. 4-57, cl. 8, ln. 41-47.
Regarding claim 8, the combined teachings of Frederick, Altamirano, and Gill teaches the method of claim 7 (as above). Further, while Frederick discloses debiting from a customer account the difference in the two amounts ([0043], [0159]), Frederick does not expressly require the remaining elements of the following limitation, which however, is taught by further teachings in Dai. 
Dai teaches further comprising: when the project price indication amount is less than the customer balance indication amount, debiting from an external customer account the difference in the project price indication amount and the customer balance indication amount (cl. 8, ln. 58-cl. 9, ln. 10, wherein a Task Requester pays in credits, transferred from his account to the account of the Task Responder, and if the Task Requester has insufficient credits when he requests his next task, the system will remind him to refill his account, and everyone in the system has credits, including as a result of buying credits in the system (i.e. debiting from an external account), wherein users who use the system as Task Requesters gain credits by purchasing them (i.e. debiting from an external account), cl. 11, ln. 17-47, wherein task Requesters submit requests, and through a credit exchange network, Responders earn credits for tasks performed and Requesters pay for the tasks, claim 21, users provide a credit card number used to pay for requests (i.e. debiting from an external account)).
Frederick and Gill are analogous fields of invention because both address the problem of providing systems and method to allow task creators to create new crowd sourcing tasks to be performed by workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to debit a customer account when the projected price of task is less than the balance as taught by Gill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of debiting a customer account when the projected price of task is less than the balance. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Gill in order to produce the added benefit of enabling the task requester to format his request so that it can easily be processed by intelligent integrating systems and harnessing the collaborative intelligence of diverse participants while also crediting individual contributions.cl. 2, ln. 4-57, cl. 8, ln. 41-47.
Regarding claims 17, 18, these claims are substantially similar to claims 7, 8, respectively, and are, therefore, rejected on the same basis as claims 17, 18. While claims 7, 8 are directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Regarding claims 23, 24, these claims are substantially similar to claims 7, 8, respectively, and are, therefore, rejected on the same basis as claims 7, 8. While claims 23, 24 are directed toward a method, Frederick discloses a method as claimed. [0164]-[0169].
Claims 9, 19, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Altamirano in further view of Macbeth, et al. (US 20070300174 A1), hereinafter Macbeth.
Regarding claim 9, the combined teachings of Frederick and Altamirano teaches the method of claim 1 (as above). Further, while Frederick discloses sample multimodal crowdsourced data collection project is selected from a set of sample multimodal crowdsourced data collection projects based on similarities between (1) the specified values of the worker requirements, the project environment parameters, and the project parameters and (2) requirements and parameters of multimodal crowdsourced data collection projects in the set of sample multimodal crowdsourced data collection projects ([0103], fig. 21, user interface screen 2100 corresponding to vendor selection of a control to create a new game corresponds to the vendor includes  a user-selectable dropdown list 2105 of types of games that may be configured by the vendor, and information 2110 for specifying various information about how the quiz is to be performed, and creating the game may include specifying various criteria about when the game will be available to users and under what conditions the game will be available e.g., to particular users, in particular geographic areas (i.e. location) at particular times, etc. (i.e. specified worker requirements and project parameters), [0055], [0060], wherein the criteria identified by the vendor client system include one or more of the following: current user location, gender, age, user interests, hobbies, prior check-in's, purchase history, time of day, etc. (i.e. specified worker requirements and project parameters), [0123], the routine analyzes information related to one or more users and offers in order to identify groups of related users and related offers that have common attributes, wherein the determination of sufficient similarity between two or more users to be part of a related user group and two or more offers to be part of a related offer group may be performed by vendor users of the system specifying attributes to be used to identify such a related group (i.e. similarity of worker requirements and project parameters and that of a sample)), Frederick does not expressly require the remaining elements of the following limitation, which however, is taught by further teachings in Macbeth.
further comprising: causing to be displayed at the user interface a link to sample data results, wherein in response to receiving user input activating the link, results of executing a sample multimodal crowdsourced data collection project are displayed at the user interface ([0050], the system 500 includes an aggregation component 510 that aggregates activity data, analysis component 220 that processes and groups this data according to which users appear to be working on the same project or similar tasks, and this information can be displayed on a user interface to view the progress and/or performance data of the people, where this information can be accessed via web link, wherein groups or related users can view each other's progress), wherein the sample multimodal crowdsourced data collection project is selected from a set of sample multimodal crowdsourced data collection projects based on similarities between (1) the specified values of the worker requirements, the project environment parameters, and the project parameters and (2) requirements and parameters of multimodal crowdsourced data collection projects in the set of sample multimodal crowdsourced data collection projects ([0050], the system 500 includes an aggregation component 510 that aggregates activity data, analysis component 220 that processes and groups this data according to which users appear to be working on the same project or similar tasks (i.e. similarity of worker requirements and project parameters and that of the assisting users current tasks), [0062]-[0063], finding relevant users to assist other users with a target activity includes similarity or relatedness between current and target activities, background (e.g., education, experience, certifications), geographic location, installed device(s), skill level, priority level of current and target activities, and (i.e. similarity of worker requirements and project parameters and that of the assisting users current tasks)).
Frederick and Macbeth are analogous fields of invention because both address the problem of providing systems and method to providing tasks to be performed by and assigned to workers. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Fredrick the ability to display a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the  as taught by Macbeth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of displaying a customer balance indication indicating an amount of money or credit a current customer has on deposit with a crowdsourcing platform, displaying a project price indication of an amount of money or credit the current customer will be charged, and displaying an exception indication indicating when the balance is less than the projected price. Further, it would have been obvious to one of ordinary skill in the art to have modified Frederick with the aforementioned teachings of Macbeth in order to produce the added benefit of to maximize the efficiencies of system and human resources, improve user performance, and minimize user inefficiencies. [0029].
Regarding claim 19, this claim is substantially similar to claim 9, and is, therefore, rejected on the same basis as claim 9. While claim 19 is directed toward a computer-readable storage medium, Frederick discloses a computer-readable storage medium as claimed. [0068]-[0072], [0328]-[0332], fig. 2.
Regarding claim 25, this claim is substantially similar to claim 9, and is, therefore, rejected on the same basis as claim 9. While claim 25 is directed toward a method, Frederick discloses a method as claimed. [0164]-[0169].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yan, Demo Abstract: mCrowd - A Platform for Mobile Crowdsourcing, Proceedings of the 7th ACM conference on embedded networked sensor systems, 347-348  (2009) disclosing an application allowing mobile users to utilize the sensors equipped with a smartphone to iPhone to participate and accomplish crowdsourcing tasks, including geolocation-aware image collection, image tagging, and road traffic monitoring.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623